UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. ED CV 19-01392-CJC (DFM) Date: February 6, 2020

 

Title Antquan Durpree Clay v. San Bernardino County et al.

 

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

 

 

Nancy Boehme Court Reporter
Deputy Clerk Not Present
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present

 

Proceedings: (IN CHAMBERS) Order to Show Cause re: Lack of Prosecution

 

 

 

On August 15, 2019, the Court ordered Plaintiff to submit a completed CV-60P within
twenty-one (21) days. See Dkt. 4. Plaintiff failed to do so and the Court ordered Plaintiff to show
cause. See Dkt. 5. Plaintiff filed a response which the Court did not receive before the deadline, so
the Court issued a Report and Recommendation recommending dismissal for failure to prosecute.
See Dkts. 7, 8. After receiving Plaintiff's response, the Court vacated its Report and
Recommendation on December 10, 2019 and ordered Plaintiff to file a completed CV-60P within
thirty days. See Dkt. 9.

Plaintiff has not done so. Accordingly, within fourteen (14) days of the date of this order,
Plaintiff is ORDERED to show good cause in writing why the Court should not dismiss this
action for failure to prosecute. Plaintiff is expressly warned that if he fails to file a timely
response to this Order, the Court will recommend dismissal of this action for lack of
prosecution.

CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1

 
